
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.14


Manufacturing Services Agreement

January 1, 2003


**Certain portions of the Exhibit have been omitted and have been filed
separately pursuant to an application for confidential treatment filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The pages on which such omissions appear
contain a legend to such effect.

--------------------------------------------------------------------------------



EXHIBIT 10.14


Table of Contents


ARTICLE 1   1 INTERPRETATION   1     1.1      Definitions   1  
  1.2      Currency   4     1.3      Sections and Headings   4  
  1.4      Singular Terms   4     1.5      Schedules   5 ARTICLE 2   5 PATHEON'S
MANUFACTURING RESPONSIBILITIES   5     2.1      Manufacturing Services   5  
  2.2      Standard of Performance   6 ARTICLE 3   6 CEPHALON'S OBLIGATIONS   6
    3.1      Payment   6     3.2      Active Materials   6 ARTICLE 4   7
CONVERSION FEES AND COMPONENT COSTS   7     4.1      Fees and Component Costs  
7     4.2      Adjustments to Current Year's Pricing   7  
  4.3      Adjustments to Subsequent Year's Pricing   8     4.4      Adjustments
Due to Technical Changes   9 ARTICLE 5   9 ORDERS, DELIVERY, INVOICING, PAYMENT,
PRODUCT DEFICIENCIES   9     5.1      Market Outlook   9     5.2      Orders and
Forecasts   9     5.3      Reliance by Patheon   10     5.4      Minimum Orders
  11     5.5      Shipments   11     5.6      Invoices and Payment   11  
  5.7      Product Deficiencies   11 ARTICLE 6   12 CO-OPERATION   12  
  6.1      Quarterly Review   12     6.2      Product Recalls and Returns   12  
  6.3      Customer Questions and Complaints   13     6.4      Governmental
Agencies   13     6.5      Records and Accounting by Patheon   13  
  6.6      Inspection   14     6.7      Access   14     6.8      Reports   14  
  6.9      Validation   14     6.10    Quality Compliance   14     6.11    Batch
Records   15 ARTICLE 7   15 TERM AND TERMINATION   15     7.1      Initial Term
  15      


i

--------------------------------------------------------------------------------

    7.2      Termination for Cause   15     7.3      Product Discontinuation  
16     7.4      Obligations on Termination   16 ARTICLE 8   16 REPRESENTATIONS,
WARRANTIES AND COVENANTS   16     8.1      Authority   16     8.2      General  
17     8.3      Non-Infringement   17     8.4      Debarred Persons   18  
  8.5      Permits   18     8.6      Compliance with Laws   18 ARTICLE 9   18
REMEDIES AND INDEMNITIES   18     9.1      Consequential Damages   18  
  9.2      Limitation of Liability   18     9.3      Patheon   19  
  9.4      Cephalon   19     9.5      Reasonable Allocation of Risk   20 ARTICLE
10   20 CONFIDENTIALITY   20   10.1      Disclosure   20   10.2      Use of
Information   20   10.3      Exceptions   20   10.4      Designation of
Confidentiality   21 ARTICLE 11   21 DISPUTE RESOLUTION   21  
11.1      Commercial Disputes   21   11.2      Technical Dispute Resolution   21
ARTICLE 12   23 TRADEMARKS   23   12.1      Trademarks   22 ARTICLE 13   22
MISCELLANEOUS   22   13.1      Intellectual Property   22   13.2      Insurance
  22   13.3      Independent Contractors   23   13.4      No Waiver   23  
13.5      Assignment   23   13.6      Force Majeure   23   13.7      Additional
Product   24   13.8      Notices   24   13.9      Severability   24  
13.10    Entire Agreement   25   13.11    No Third Party Benefit or Right   25  
13.12    Execution in Counterparts   25   13.13    Governing Law   26

ii

--------------------------------------------------------------------------------


MANUFACTURING SERVICES AGREEMENT


         THIS AGREEMENT made as of the    •     day of January 1, 2003

B E T W E E N:

PATHEON INC.,
a corporation existing under the laws of Canada,
(hereinafter referred to as "Patheon"),

—and—

CEPHALON, INC.,
a corporation existing under the laws of the State of Delaware, USA,
(hereinafter referred to as "Cephalon").

        THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred
and the obligations assumed herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:


ARTICLE 1
INTERPRETATION


1.1   Definitions.

        The following terms shall, unless the context otherwise requires, have
the respective meanings set out below and grammatical variations of such terms
shall have corresponding meanings:

"Active Materials" means the materials listed on Schedule C hereto;

"Active Materials Value" means the value to be attributed to the Active
Materials for certain purposes of this Agreement, and Patheon's maximum
liability for the replacement cost of the Active Materials, as set out in
Schedule D hereto;

"Affiliate" means:

(a)a business entity which owns, directly or indirectly, a controlling interest
in a party to this Agreement, by stock ownership or otherwise; or

(b)a business entity which is owned by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

(c)a business entity, the majority ownership of which is directly or indirectly
common to the majority ownership of a party to this Agreement;

"Adverse Experience" means any unfavourable and unintended change in the
structure, function, or chemistry of the body temporally associated with any use
of the Products or a derivative thereof, whether or not the adverse experience
is considered to be related to the use of the Products, including but not
limited to any of the following: an unexpected side effect, injury, toxicity or
sensitivity reaction, which may include an experience of unexpected frequency or
severity; an adverse experience occurring in the course of the use of a drug
product in professional practice; an adverse experience occurring in clinical
studies; an adverse experience occurring from drug overdose, whether accidental
or intentional; an adverse experience occurring from drug abuse; an adverse
experience occurring from drug withdrawal; or any significant failure of
expected pharmacological action.

"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the Province of Ontario, Canada and the State of
Pennsylvania;

--------------------------------------------------------------------------------

"cGMPs" means current good manufacturing practices as described in:

(a)Division 2 of Part C of the Food and Drug Regulations (Canada);

(b)Parts 210 and 211 of Title 21 of the United States' Code of Federal
Regulations; and

(c)EC Directive 91/356/EEC,

together with the latest TPD, FDA and EMEA guidance documents pertaining to
manufacturing and quality control practice, all as updated, amended and revised
from time to time;

"Cephalon's Technical Information" means the file, for each Product, which is
provided by Cephalon to Patheon and which contains documents relating to such
Product, including, without limitation:

(a)a detailed description of each Product, including its physical and chemical
characteristics and stability;

(b)manufacturing and packaging directions;

(c)shipping and storage requirements;

(d)protocols for validating processes or equipment to produce Products;

(e)quality control and quality assurance procedures for sampling, testing,
documenting and releasing Active Materials, Components and in-process and
finished Product;

(f)procedures for testing the stability of the Product; and

(g)all environmental, health and safety information relating to the Product
including material safety data sheets, incident reports, risk analyses, health
concerns, preventative measures and procedures for waste disposal,

all as updated, amended and revised from time to time by Cephalon in accordance
with the terms of the Agreement;

"Cephalon's Trademarks" shall mean PROVIGIL® as well as any other trademark
owned or sued by Cephalon in connection with the Products, including without
limitation those trademarks listed in Schedule H.

"Commencement Date" means January 1, 2003;

"Components" means, collectively, all packaging components, raw materials and
ingredients (including labels, product inserts and other labelling for the
Products), required to be used in order to produce the Products in accordance
with Cephalon's Technical Information, other than the Active Materials;

"Confidential Information" means a party's technology, data, know-how or
information whether written or oral, technical or non-technical, including
financial statements, reports, pricing, trade secrets, secret processes,
formulas, customer data (including customer lists), and the like, that is
disclosed to the other party;

"Deficiency Notice" shall have the meaning ascribed thereto in Section 5.7(a);

"EMEA" means the European Medicine Evaluation Agency;

"FCA" means free carrier, as that term is defined in INCOTERMS 2000;

"FDA" means the United States government department known as the Food and Drug
Administration;

2

--------------------------------------------------------------------------------




"Firm Orders" has the meaning specified in Section 5.2(b);

"Intellectual Property" includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
confidential information, trade secrets, inventions, copyright, industrial
designs, know-how and, with respect to Cephalon, Cephalon's Technical
Information;

"Inventory" means all inventories of Components and work-in-process produced or
held by Patheon in connection with the manufacture of the Products but, for
greater certainty, does not include the Active Materials;

"Manufacturing Services" means the manufacturing, quality control, quality
assurance and stability testing, packaging and related services, as contemplated
in this Agreement, required to produce Products from Active Materials and
Components;

"Patheon Manufacturing Responsibilities" has the meaning specified in
Section 2.2;

"Products" means the products listed on Schedule A hereto;

"Technical Agreement" means the agreement to be entered into between the parties
hereto setting out the quality assurance standards to be applicable to the
Manufacturing Services provided by Patheon, which agreement attached hereto as
Schedule G;

"Technical Dispute" has the meaning specified in Section 11.2;

"Third Party Rights" means the Intellectual Property of any third party;

"TPD" means the Canadian government department known as the Therapeutic Products
Directorate; and

"Year" means the twelve-month period commencing, in the case of the first Year
of this Agreement, on the Commencement Date, and thereafter commencing upon
completion of the immediately preceding Year.

1.2   Currency.

        Unless otherwise indicated, all monetary amounts are expressed in this
Agreement in the lawful currency of the United States of America.

1.3   Sections and Headings.

        The division of this Agreement into Articles, sections, subsections and
Schedules and the insertion of headings are for convenience of reference only
and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms "this Agreement", "hereof", "herein", "hereunder" and similar expressions
refer to this Agreement and not to any particular part, Section, Schedule or the
provision hereof.

1.4   Singular Terms.

        Except as otherwise expressly provided herein or unless the context
otherwise requires, all references to the singular shall include the plural and
vice versa.

3

--------------------------------------------------------------------------------


1.5   Schedules.

        The following Schedules are attached to, incorporated in and form part
of this Agreement:

Schedule A   —   Products, Minimum Run Quantity, Minimum Annual Volume and Fees
Schedule B   —   Stability Testing Fees Schedule C   —   Active Materials
Schedule D   —   Active Materials Value Schedule E   —   Batch Numbering and
Expiration Dates Schedule F   —   Technical Dispute Resolution Schedule G   —  
Technical Agreement Schedule H   —   Cephalon's Trademarks


ARTICLE 2
PATHEON'S MANUFACTURING RESPONSIBILITIES


2.1   Manufacturing Services.

        Patheon shall provide the Manufacturing Services in North America for
the fees specified in Schedules A and B in order to produce Products for
Cephalon. In providing the Manufacturing Services:

(a)Conversion of Active Materials and Components. Patheon shall convert Active
Materials and Components into Products.

(b)Quality Control and Quality Assurance. Patheon shall perform the quality
control and quality assurance testing specified in the Technical Agreement. Each
time Patheon ships Products to Cephalon, it shall provide Cephalon with a
certificate of analysis that sets out the test results for each batch of
Products, and that certifies that such batch has been evaluated by Patheon's
Quality Control/Quality Assurance department and that the Products comply with
Cephalon's Technical Information;

(c)Components. Patheon shall purchase and test all Components (with the
exception of those that are supplied by Cephalon) at Patheon's expense or as
otherwise specified by Cephalon's Technical Information;

(d)Stability Testing. Patheon shall conduct stability testing on the Products in
accordance with the protocols set out in Cephalon's Technical Information for
the separate fees specified in Schedule B. Patheon shall not make any changes to
these testing protocols without prior written approval from Cephalon. In the
event that any batch of Products fails stability testing, Patheon and Cephalon
shall jointly determine the proceedings and methods to be undertaken to
investigate the causes of such failure, including which party shall bear the
cost of such investigation, provided that Patheon shall not be liable for any
such costs unless there has been a failure by it to provide the Manufacturing
Services in accordance with the Patheon Manufacturing Responsibilities. Patheon
will provide any and all data and results relating to the stability testing upon
request by Cephalon; and

(e)Packaging. Patheon shall package the Products with labels, product inserts
and other packaging as set out in Cephalon's Technical Information. In addition,
Patheon shall make arrangements for and implement the imprinting of batch
numbers and expiration dates for each Product shipped. Such batch numbers and
expiration dates shall be affixed on the Products and on the shipping carton of
each Product as outlined in Cephalon's Technical

4

--------------------------------------------------------------------------------


Information and as required by cGMPs. The system used by Patheon for batch
numbering and expiration dates is detailed in Schedule E hereto. Cephalon may,
in its sole discretion, make changes to labels, product inserts and other
packaging for the Products, which changes shall be submitted by Cephalon to all
applicable governmental agencies and other third parties responsible for the
approval of the Products. Patheon's name shall not appear on the label nor
anywhere else on the Products unless required by a governmental authority or
applicable laws or regulations.

2.2   Standard of Performance.

        Patheon shall provide the Manufacturing Services in accordance with
Cephalon's Technical Information and cGMPs. Patheon's responsibilities and
obligations with respect to the provision of the Manufacturing Services as set
forth in this Article 2 are hereinafter referred to as the "Patheon
Manufacturing Responsibilities".


ARTICLE 3
CEPHALON'S OBLIGATIONS


3.1   Payment.

        Pursuant to the terms of this Agreement, Cephalon shall pay Patheon for
the provision of the Manufacturing Services according to the fees specified in
Schedules A and B hereto (such fees being subject to adjustment in accordance
with the terms hereof).

3.2   Active Materials.

        Cephalon shall, at its sole cost and expense, deliver the Active
Materials to Patheon in sufficient quantities and at such times to facilitate
the provision of the Manufacturing Services by Patheon, which Active Materials
shall be held by Patheon on behalf of Cephalon on the terms and subject to the
conditions herein contained. The parties acknowledge and agree that title to the
Active Materials shall at all times belong to and remain the property of
Cephalon. Patheon agrees that any Active Materials received by it shall only be
used by Patheon to provide the Manufacturing Services. Patheon's liability with
respect to any lost or damaged Active Materials shall be as set forth in
Section 9.2.


ARTICLE 4
CONVERSION FEES AND COMPONENT COSTS


4.1   Fees and Component Costs.

        The fees for the Manufacturing Services (which fees include Component
Costs) listed in Schedules A and B are intended by the parties to be fixed for
the first year of this Agreement, subject to the amendments to such fees
provided for in this Article 4.

4.2   Adjustments to Current Year's Pricing.

        During any Year of this Agreement, the fees set out in Schedule A shall
be subject to adjustment in accordance with the following:

(a)Volume Reduction. If at any time and from time to time Patheon determines,
acting reasonably and based on the forecasts and Firm Orders received from
Cephalon, that the current yearly run-rate volumes (including, without
limitation, any permanent reductions in volumes) relating to a specific Product
will constitute no more than [**] of the minimum annual volume for that Product
specified in Schedule A hereto or, if applicable, any revised minimum annual
volume hereinafter agreed to by the parties, then Patheon shall be entitled to
request an adjustment to the fee for Manufacturing Services in respect of that
Product to reflect the increased costs that Patheon will incur as a result of
the reduced volumes;



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

5

--------------------------------------------------------------------------------

(b)Component Costs. If at any time market conditions result in Patheon's cost of
Components being greater than normal forecasted increases, then Patheon shall be
entitled to request an adjustment to the fee for Manufacturing Services in
respect of any affected Product to compensate it for such increased Component
costs. For the purposes of this Section 4.2(b), changes greater than normal
forecasted increases shall be considered to have occurred if (i) the cost of a
Component is more than [**] greater than the cost for that Component upon which
the fee quote was based or (ii) the aggregate cost for all Components required
to manufacture a Product is more than [**]of the total Component costs for such
Product upon which the fee quote was based. To the extent that Manufacturing
Services fees have been previously adjusted pursuant to this Section 4.2(b) to
reflect an increase in the cost of one or more Components, the adjustments
provided for in (i) and (ii) above shall operate based on the costs attributed
to such Component (or Components) at the time the last of such adjustments were
made;In connection with a fee adjustment request pursuant to this Section 4.2,
Patheon shall deliver to Cephalon a revised Schedule A and such budgetary
pricing information, adjusted Component costs or other documentation sufficient
to demonstrate that a fee adjustment is justified. Upon delivery of such a
request, each of Cephalon and Patheon shall forthwith use all reasonable efforts
to agree on a revised fee for the Manufacturing Services in respect of each
affected Product.

4.3   Adjustments to Subsequent Year's Pricing.

        The fees for the Manufacturing Services provided pursuant to the terms
of this Agreement during any period following the first anniversary of this
Agreement shall be determined in accordance with the following:

(a)Manufacturing Costs. On each yearly anniversary of this Agreement, Patheon
shall be entitled to request an adjustment to the fees for Component costs and
Manufacturing Services fees in respect of the Products for increase in
manufacturing costs based on the increases in the Industrial Product Price
Index, Pharmaceuticals, No. V157093 and the Consumer Price Index, published by
Statistics Canada in respect of the immediately prior Year;

(b)Annual Forecast. At least ninety days prior to the end of the each Year of
this Agreement, Cephalon shall provide Patheon a yearly volume projection. To
the extent that Patheon determines that the projections contained in that yearly
volume forecast necessitate that an adjustment be made to the fee for Component
costs and Manufacturing Services fees in respect of any Product for such Year,
Patheon shall, within thirty days of receipt by Patheon of the yearly forecast,
be entitled to request an appropriate price adjustment.

(c)Pricing Basis. Cephalon acknowledges that the fee for Manufacturing Services
in respect of a Product in any Year is quoted based upon the minimum run
quantity and estimated annual volume per Product specified in Schedule A or
thereafter specified in the forecast provided pursuant to Section 4.3(b) for the
Year and is subject to change if the specified minimum run quantity and
estimated annual volume is not met. For greater certainty, if Patheon and
Cephalon agree that the minimum run quantity in respect of a Product shall be
reduced whether as a result of a decrease in estimated annual volume or
otherwise and, as a result of such reduction, Patheon's costs relating to such
Product increase on a per unit basis, then Patheon shall be entitled to an
increase in the fee for Manufacturing Services in respect of such Product by an
amount sufficient to absorb such increase.

        In connection with a fee adjustment request pursuant to this
Section 4.3, Patheon shall deliver to Cephalon a revised Schedule A and such
budgetary pricing information, adjusted Component costs or other documentation
sufficient to demonstrate that a fee adjustment is justified. Upon delivery of
such a request, each of Cephalon and Patheon shall forthwith use all reasonable
efforts to agree on a revised fee for the Manufacturing Services in respect of
each affected Product.

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

6

--------------------------------------------------------------------------------



4.4   Adjustments Due to Technical Changes.

        Amendments to Cephalon's Technical Information or the Technical
Agreement requested by Cephalon will only be implemented following a technical
and cost review by Patheon and are subject to Cephalon and Patheon reaching
agreement as to revisions, if any, to the fees specified in Schedules A or B
necessitated by any such amendment. If Cephalon accepts a proposed fee change,
the proposed change in Cephalon's Technical Information shall be implemented,
and the fee change shall become effective only with respect to those orders of
Products that are manufactured in accordance with the revised Cephalon's
Technical Information. In addition, Cephalon agrees to purchase, at Patheon's
cost, all Inventory utilized under the "old" Cephalon's Technical Information
and purchased or maintained by Patheon in order to fill Firm Orders or in
accordance with Section 5.3, to the extent that such Inventory can no longer be
utilized under the revised Cephalon's Technical Information. Open purchase
orders for Components no longer required under any revised Client's Technical
Information that were placed by Patheon with suppliers in order to fill Firm
Orders or in accordance with Section 5.3 shall be cancelled where possible, and
where such orders are not subject to cancellation without penalty, shall be
assigned to and satisfied by Cephalon.

4.5Multi-Country Pricing. The pricing set forth in Schedule A of this Agreement
is for Product intended for sale and distribution in the United States of
America. If Cephalon decides that it wishes to have Patheon manufacture the
Product for countries in addition to the United States of America, the Cephalon
shall inform Patheon of the packaging requirements needed for this new country
market and Patheon shall prepare a quotation for consideration by Cephalon of
the additional Component costs, if any, packaging fees and the change over fees
for the Product destined for the new country market. The agreed additional
packaging requirements and related packaging costs and change over fees shall be
set out in a written amendment to this Agreement.


ARTICLE 5
ORDERS, DELIVERY, INVOICING, PAYMENT, PRODUCT DEFICIENCIES


5.1   Market Outlook.

        Cephalon acknowledges that for optimal production planning, Patheon
requires an understanding of Cephalon's strategic vision for the Products in the
market and agrees, to the extent that such information (including, if any,
Cephalon's five-year market outlook studies) exists, to share such information
with Patheon, provided that such information may not be relied upon by Patheon
for any purpose and further provided that any information so provided shall be
subject to the confidentiality provisions of Article 10.

5.2   Orders and Forecasts.

        Cephalon shall provide Patheon with the following:

(a)concurrent with the execution of this Agreement, a written non-binding twelve
(12) month forecast of the volume of each Product that Cephalon then anticipates
will be required to be produced and delivered to Cephalon during that twelve
(12) month period. Such forecast will be updated by Cephalon monthly on a
rolling twelve (12) month basis and updated forthwith upon Cephalon determining
that the volumes contemplated in the most recent of such forecasts has changed
by more than twenty per cent; and

(b)on or before the 20th day of each month, firm written orders ("Firm Orders")
for the Products to be produced and delivered to Cephalon on a date not less
than 12 weeks from the date that the Firm Order is submitted. Such Firm Orders
submitted to Patheon shall specify Cephalon's purchase order number, quantities
by Product type, monthly delivery schedule and

7

--------------------------------------------------------------------------------

any other elements necessary to ensure the timely production and delivery of the
Products. The quantities of Products ordered in such written orders shall be
firm and binding on Cephalon and shall not be subject to reduction.

(c)on or before September 30 in each Year, a written non-binding three-year
forecast (broken down by quarters for the second and third years of the
forecast) of the volume of each Product Cephalon then anticipates will be
required to be produced and delivered to Cephalon during the three-year period.

5.3   Reliance by Patheon.

        Cephalon understands and acknowledges that Patheon will rely on the Firm
Orders submitted pursuant to Section 5.2(b) in ordering the Components required
to meet such Firm Orders. In addition, Cephalon understands that to ensure an
orderly supply of such Components and to achieve economies of scale in the costs
therefor, it may be desirable for Patheon to purchase such Components in
sufficient volumes to meet the production requirements for Products during part
or all of the forecasted periods referred to in Section 5.2(a) or to meet the
production requirements of any longer period agreed to by Patheon and Cephalon.
Accordingly, Cephalon authorizes Patheon to purchase Components in order to
satisfy the production requirements for Products for the first six months
contemplated in the most recent forecast provided by Cephalon pursuant to
Section 5.2(a), and agrees that Patheon may make such other purchases of
Components to meet production requirements during such longer periods as may be
agreed to in writing from time to time by Cephalon at the request of Patheon. If
Components ordered by Patheon pursuant to Firm Orders or this Section 5.3 are
not included in finished Products purchased by Cephalon within six months after
the forecasted month in respect of which such purchases have been made (or such
longer period as the parties may agree), Cephalon shall pay to Patheon its costs
thereof and, in the event such Components are incorporated into Products
subsequently purchased by Cephalon, Cephalon will receive credit for any costs
of such Components previously paid to Patheon by Cephalon.

5.4   Minimum Orders.

        Cephalon may only order Products in multiples of the minimum run
quantities set out in Schedule A.

5.5   Shipments.

        Shipments of Products shall be made FCA Patheon's shipping point. Such
title as Patheon has in Products and risk of loss or of damage to Products shall
remain with Patheon until Products are delivered to the carrier by Patheon for
shipment at the FCA point at which time title and risk of loss or damage shall
transfer to Cephalon. Patheon shall, in accordance with Cephalon's instructions
and as agent for Cephalon, (i) arrange for shipping and insurance, including
preparing and executing a packing list, Dangerous Goods Declaration and MSDS,
with freight and insurance to be paid by Cephalon and (ii) at Cephalon's risk
and expense, obtain any export licence or other official authorization and carry
out all customs formalities necessary to export the Products. Cephalon may
select the freight carrier used by Patheon to ship Products and may monitor
Patheon's shipping and freight practices as they pertain to this Agreement.
Products shall be transported in accordance with Cephalon's Technical
Information.

5.6   Invoices and Payment.

        Except as otherwise provided in this Agreement, Patheon shall charge
Cephalon for the Manufacturing Services only in respect of those Products that
are shipped to Cephalon and shall submit to Cephalon, with each shipment of
Products, an invoice covering such shipment. Patheon shall also

8

--------------------------------------------------------------------------------


provide Cephalon with an invoice covering any Inventory or Components which are
to be purchased by Cephalon pursuant to the terms of this Agreement. Each such
invoice shall, to the extent applicable, identify Cephalon purchase order
number, Product numbers, names and quantities, unit price, freight charges and
the total amount to be remitted by Cephalon. Cephalon shall pay all such
invoices within thirty days of the receipt thereof.

5.7   Product Deficiencies.

(a)Inspection. Cephalon shall inspect the Products manufactured by Patheon upon
receipt thereof and, within 30 days of receipt of the Products and the
certificates of analysis, and shall give Patheon written notice (a "Deficiency
Notice") of all claims for Products that deviate from Patheon's Manufacturing
Responsibilites. Latent defects shall be reported to Patheon within ten
(10) days after Cephalon's discovery of same. Should Cephalon fail to provide
Patheon with written notice of its acceptance or rejection of the delivery
within the time periods specified above, then the delivery shall be deemed to
have been accepted by Cephalon. Except as set out in Section 6.2, Patheon shall
have no liability for any deviations for which it has not received notice within
the periods specified above.

(b)Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
shall have 10 days to advise Cephalon by notice in writing that it disagrees
with the contents of such Deficiency Notice. If Cephalon and Patheon fail to
agree within 10 days after Patheon's notice to Cephalon as to whether any
Products identified in the Deficiency Notice deviate from Cephalon's Technical
Information or cGMPs, or the Technical Agreement, then the parties shall
mutually select an independent laboratory to evaluate if the Products deviate
from Cephalon's Technical Information or cGMPs or the Technical Agreement. Such
evaluation shall be binding on the parties, and if such evaluation certifies
that any Products deviate from Patheon's Manufacturing Responsibilities,
Cephalon may reject those Products in the manner contemplated by Section 5.7(c).
If such evaluation does not so certify in respect of any such Products, then
Cephalon shall be deemed to have accepted delivery of such Products on the
fortieth day after delivery.

(c)Product Rejection. Subject to the provisions of Sections 5.7(a) and 9.2(b),
Cephalon has the right to reject and return, at the expense of Patheon, any
portion of any shipment of Products that deviates from Cephalon's Technical
Information or cGMPs, without invalidating any remainder of such shipment, to
the extent that such deviation arises from Patheon's failure to provide the
Manufacturing Services in accordance with the Patheon Manufacturing
Responsibilities.


ARTICLE 6
CO-OPERATION


6.1   Quarterly Review.

        Each party shall forthwith upon execution of this Agreement appoint one
of its employees to be a relationship manager responsible for liaison between
the parties. The relationship managers shall meet not less than quarterly to
review the current status of the business relationship and manage any issues
that have arisen.

6.2   Product Recalls and Returns.

(a)Product Recalls. Patheon and Cephalon shall each maintain records as may be
necessary to permit a recall or a field correction of any Products delivered to
Cephalon or customers of Cephalon, effected voluntarily or under a threat of, or
a directive by, any governmental

9

--------------------------------------------------------------------------------

agency. Each party shall give notice within one Business Day by telephone (to be
confirmed in writing) to the Director of Quality Control/Quality Assurance of
the other party upon discovery that any Products should be recalled or
corrected, or may be required to be recalled or corrected, and each party upon
receiving any such notice or upon any such discovery, shall cease and desist
from further shipments of such Products in its possession or control until a
decision has been made whether a recall or some other corrective action is
necessary. The decision to initiate a recall or to take some other corrective
action, if any, shall be made and implemented by Cephalon. Patheon will
co-operate as reasonably required by Cephalon, having regard to all applicable
laws and regulations.

(b)Product Returns. Cephalon shall have the responsibility for handling customer
returns of the Products. Patheon shall provide Cephalon with such assistance as
Cephalon may reasonably need to handle such returns.

(c)Patheon's Responsibility. To the extent that a recall or return results from,
or arises out of, a failure by Patheon to provide the Manufacturing Services in
accordance with the Patheon Manufacturing Responsibilities, such recall or
return shall be made at Patheon's cost and expense, and Patheon shall use its
best efforts to replace the recalled or returned Products with new Products
within 60 days from the date that Cephalon definitively notifies Patheon about
the recalled or returned Products, contingent upon the receipt or availability
from Cephalon of all Active Materials. Patheon's cost for such Active Materials
shall be limited to the Active Materials Value thereof. In the event that
Patheon is unable to replace the recalled Products within this 60-day period
(except where such inability results from a failure to receive the required
Active Materials), then Cephalon may request Patheon to reimburse Cephalon for
the price that Cephalon paid to Patheon for manufacturing the affected Products.
In all other circumstances, recalls, returns or other corrective actions shall
be made at Cephalon's cost and expense.

6.3   Customer Questions and Complaints.

        Cephalon shall have the sole responsibility for responding to questions
and complaints and Adverse Experiences from Cephalon's customers. Questions or
complaints or Adverse Experiences received by Patheon from Cephalon's customers
shall be referred to Cephalon within two (2) business days of receipt. Patheon
shall co-operate as reasonably required to allow Cephalon to determine the cause
of and resolve any customer questions and complaints and Adverse Experiences.
Such assistance shall include follow-up investigations, including testing. In
addition, within 10 days from the date of request, Patheon shall provide
Cephalon with all necessary information that will enable Cephalon to respond
properly to questions or complaints or Adverse Experiences relating to the
Products. Unless it is determined that the cause of any customer complaint or
Adverse Experiences resulted from a failure by Patheon to provide the
Manufacturing Services in accordance with the Patheon Manufacturing
Responsibilities, all costs incurred in respect of this Section 6.3 shall be
borne by Cephalon.

6.4   Governmental Agencies.

        Cephalon shall be primarily responsible for communicating with any
governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Products, regarding such
Products; provided, however, that if in the opinion of Patheon's counsel, it
must communicate with a governmental agency to comply with the terms of this
Agreement or the requirements of any law, governmental order or regulation it
may do so. Unless, in the reasonable opinion of its counsel, there is a legal
prohibition against doing so, each party shall permit the other party to
accompany and take part in any communications with the agency, and to receive
copies of all such communications from the agency.

10

--------------------------------------------------------------------------------


6.5   Records and Accounting by Patheon.

        Patheon shall keep records of the manufacture, testing and shipping of
the Products, the Active Materials and Components, and retain samples of such
Products, Active Materials and Components as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving product complaints and other similar investigations.
Copies of such records and samples shall be retained for a period of five years
following the date of manufacture, or longer if required by law. Cephalon is
responsible for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to Cephalon.

6.6   Inspection.

        Cephalon may inspect Patheon reports and records relating to this
Agreement during normal business hours and with reasonable advance notice,
provided a Patheon representative is present during any such inspection. Patheon
shall promptly notify Cephalon of any contacts, inspections or audits by any
governmental agency involving the Products. Patheon will promptly provide
Cephalon with copies of any government-issued inspection observation reports
(including without limitation FDA Form 483s and equivalent forms from other
regulatory bodies) and agency correspondence, purged only of confidential
information that is unrelated to the Products, that may be reasonably expected
to adversely affect the Products. Patheon and Cephalon will cooperate in
resolving any concerns with any governmental agency. Patheon will also inform
Cephalon of any action taken by any governmental agency against Patheon or any
of its officers or employees which may be reasonably expected to adversely
affect the Products or Patheon's ability to supply the Products hereunder within
24 hours after the action is taken.

6.7   Access.

        Patheon shall provide Cephalon with reasonable access at mutually
agreeable times to any of its facilities in which the Products are manufactured,
stored, handled or shipped in order to permit Cephalon's verification of
Patheon's compliance with the terms of this Agreement and with all applicable
laws and regulations.

6.8   Reports.

        Patheon will supply on an annual basis all product data, including
release test results, complaint test results, all investigations (in
manufacturing, testing and storage), and the like, that Cephalon reasonably
requires in order to complete any filing under any applicable regulatory regime,
including any Annual Product Review report that Cephalon is required to file
with the FDA.

6.9   Validation.

        Patheon will at Cephalon's expense validate all processes, methods,
equipment, utilities, facilities and computers used in the formulation,
packaging, storage, testing and release of Products in conformance with all
applicable laws and regulations. Cephalon will have the right to review the
results of said validation upon request.

6.10 Quality Compliance.

        Patheon will provide Cephalon with timely notification of all
significant deviations, notes to file, and other deficiencies that may be
reasonably expected to impact the quality of the Products, as well as all FDA
reports regarding testing, manufacture, packaging or labelling of the Products.

11

--------------------------------------------------------------------------------


6.11 Batch Records.

        Patheon will prepare records which include information relating to the
manufacturing, packaging and quality operations for each lot of Products at the
time such operations occur. Patheon will prepare such records in accordance with
cGMPs and the Technical Agreement.


ARTICLE 7
TERM AND TERMINATION


7.1   Initial Term.

        This Agreement shall become effective as of the Commencement Date and
shall continue for a period of five years from such date (the "Initial Term"),
unless terminated earlier by one of the parties as provided herein. This
Agreement shall automatically continue after the Initial Term for successive
terms of one year each unless either party gives not less than eighteen
(18) months prior written notice to the other party of its intention to
terminate this Agreement.

7.2   Termination for Cause.

(a)Either party at its sole option may terminate this Agreement upon written
notice in circumstances where the other party has failed to remedy a material
breach of any of its representations, warranties or other obligations under this
Agreement within 60 days following receipt of a written notice (the "Remediation
Period") of said breach that expressly states that it is a notice under this
Section 7.2(a) (a "Breach Notice"). The aggrieved party's right to terminate
this Agreement pursuant to this Section 7.2(a) may only be exercised for a
period of 60 days following the expiry of the Remediation Period (in
circumstances where the breach has not been remedied) and if the termination
right is not exercised during this period then the aggrieved party shall be
deemed to have waived the breach of the representation, warranty or obligation
described in the Breach Notice.

(b)Either party at its sole option may immediately terminate this Agreement upon
written notice, but without prior advance notice, to the other party in the
event that (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by such other party; or (iii) this Agreement is
assigned by such other party for the benefit of creditors.

(c)Cephalon may terminate this Agreement as to any Product upon 30 days' written
notice in the event that any governmental agency takes any action, or raises any
objection, that prevents Cephalon from importing, exporting, purchasing or
selling such Product.

(d)Patheon may terminate this Agreement on six months' prior written notice if
Cephalon assigns pursuant to Section 12.5 any of its rights under this Agreement
to an assignee that, in the opinion of Patheon acting reasonably, is (i) not a
credit worthy substitute for Cephalon, (ii) a competitor of Patheon or (iii) a
person with whom Patheon has had prior unsatisfactory business relations.

7.3   Product Discontinuation.

        Cephalon shall provide at least six months' advance notice if it intends
to no longer order a Product due to that Product's discontinuance in the market.

12

--------------------------------------------------------------------------------


7.4   Obligations on Termination.

        If this Agreement expires or is terminated in whole or in part for any
reason, then (in addition to any other remedies either party may have in the
event of default by the other party):

(a)Cephalon shall take delivery of and pay for all undelivered Products that are
manufactured and/or packaged pursuant to a Firm Order, at the price in effect at
the time the Firm Order was placed;

(b)Cephalon shall purchase, at Patheon's cost, the Inventory applicable to the
Products which was purchased, produced or maintained by Patheon in contemplation
of filling Firm Orders or in accordance with Section 5.3 prior to notice of
termination being given;

(c)Cephalon shall satisfy the purchase price payable pursuant to Patheon's
orders with suppliers of Components, provided such orders were made by Patheon
in reliance on Firm Orders or in accordance with Section 5.3; and

(d)Patheon shall return to Cephalon all unused Active Materials (with shipping
and related expenses, if any, to be done by Cephalon).

        Any termination or expiration of this Agreement shall not affect any
outstanding obligations or payments due hereunder prior to such termination or
expiration, nor shall it prejudice any other remedies that the parties may have
under this Agreement. For greater certainty, termination of this Agreement for
any reason shall not affect the obligations and responsibilities of the parties
pursuant to Article 9, all of which survive any termination.


ARTICLE 8
REPRESENTATIONS, WARRANTIES AND COVENANTS


8.1   Authority.

        Each party represents and warrants that it has the full right and
authority to enter into this Agreement, and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

13

--------------------------------------------------------------------------------



8.2   General.

        Patheon represents and warrants to Cephalon that (a) it has and will
maintain throughout the pendency of this Agreement, the expertise, with respect
to personnel and equipment, to fulfill the obligations established hereunder,
and has obtained all requisite material licenses, authorizations and approvals
required by federal, provincial or local government authorities including, but
not limited to, the FDA, Environmental Protection Agency ("EPA"), Ontario Health
and Safety Act ("OHSA"), etc. to manufacture the Products; (b) the production
facility, equipment and personnel to be employed to formulate and package the
Products will be qualified to manufacture product in accordance with cGMPs at
the time each such batch of Products is produced, and that the production
facilities to be employed is in compliance with all applicable material laws and
regulations; (c) there are no pending or uncorrected citations or adverse
conditions noted in any inspection of the production facilities to be employed
which would cause the Products to be misbranded or adulterated within the
meaning of the United States Food, Drug and Cosmetics Act of 1938 (21 U.S.C.
Section 201 et seq.), together with any regulation promulgated thereunder,
including without limitation, all cGMPs, in each case as amended from time to
time.

8.3   Non-Infringement.

        Cephalon represents and warrants that:

(a)Cephalon's Technical Information for each of the Products is owned or
licensed by it or an Affiliate and that Cephalon may lawfully disclose
Cephalon's Technical Information to Patheon;

(b)any Intellectual Property included in Cephalon's Technical Information and
utilized by Patheon in connection with the provision of the Manufacturing
Services (i) is Cephalon's or its Affiliate's unencumbered property, (ii) may be
lawfully used as directed by Cephalon, and (iii) such use does not infringe any
Third Party Rights;

(c)the provision of the Manufacturing Services by Patheon in respect of any
Product pursuant to this Agreement or use or other disposition of any Product by
Patheon as may be required to perform its obligations under this Agreement does
not and will not infringe any Third Party Rights;

(d)there are no actions or other legal proceedings, the subject of which is the
infringement of Third Party Rights related to any of Cephalon's Technical
Information, or any of the Active Materials and the Components, or the sale, use
or other disposition of any Product made in accordance with Cephalon's Technical
Information;

(e)Cephalon's Technical Information for all Products conforms to all applicable
cGMPs, laws and regulations; and

(f)the Products, if labelled and manufactured in accordance with Cephalon's
Technical Information and in compliance with applicable cGMPs (i) may be
lawfully sold and distributed in every jurisdiction in which Cephalon markets
such Products, (ii) will be fit for the purpose intended, and (iii) will be safe
for human consumption.

8.4   Debarred Persons.

        Patheon covenants that it will not in the performance of its obligations
under this contract use the services of any person debarred or suspended under
21 U.S.C. §335(a) or (b). Patheon represents that it does not currently have,
and covenants that it will not hire, as an officer or an employee any person who
has been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the United States Food,
Drug and Cosmetic Act.

14

--------------------------------------------------------------------------------

8.5   Permits.

        Cephalon shall be solely responsible for obtaining or maintaining any
permits or other regulatory approvals in respect of the Products or Cephalon's
Technical Information, including, without limitation, all marketing and
post-marketing approvals. Patheon shall be responsible for obtaining and
maintaining all site license for the manufacture of Products and shall comply
with all applicable regulations promulgated by the FDA in connection with the
manufacture of Products.

8.6   Compliance with Laws.

        Each party, in connection with its performance under this Agreement,
shall comply with all applicable laws, rules, regulations, orders and
guidelines.


ARTICLE 9
REMEDIES AND INDEMNITIES


9.1   Consequential Damages.

        Under no circumstances whatsoever shall either party be liable to the
other in contract, tort, negligence, breach of statutory duty or otherwise for
any (direct or indirect) loss of profits, of production, of anticipated savings,
of business or goodwill or for any liability, damage, costs or expense of any
kind incurred by the other party of an indirect or consequential nature.

9.2   Limitation of Liability.

(a)Active Materials. Patheon shall not be responsible for any loss or damage to
the Active Materials, except where such loss or damage occurs while such
materials are located on Patheon's premises and results from a failure by
Patheon to provide the Manufacturing Services in accordance with the Patheon
Manufacturing Responsibilities or is otherwise due to Patheon's negligence or
intentional misconduct. In such circumstances, Patheon's liability shall be
limited to the Active Materials Value attributable to the relevant Active
Materials lost or damaged provided that (i) Patheon shall not be required to pay
more that [**] per batch and (ii) Patheon's annual maximum liability for the
replacement costs of Active Materials for such Product shall be [**] in any one
Year. For greater certainty, Cephalon acknowledges that loss or damage of Active
Materials in the course of technology transfer, or as part of failed regulatory,
stability or test batches, shall not be regarded as lost due to the negligence
or intentional misconduct of Patheon unless and to the extent that Patheon did
not provide the Manufacturing Services in accordance with cGMPs.

(b)Products. Except in circumstances where Patheon has failed to provide the
Manufacturing Services in accordance with the Patheon Manufacturing
Responsibilities, Patheon shall not be liable nor have any responsibility for
any deficiencies in, or other liabilities associated with, any Product
manufactured by it, including, without limitation, any deficiencies with respect
to Cephalon's Technical Information, the safety, efficacy or marketability of
the Products or any distribution risk. Except as set out in Section 6.2(c), if
Patheon has failed to provide the Manufacturing Services in accordance with the
Patheon Manufacturing Responsibilities, then Cephalon shall have no obligation
to pay for such Products. In addition, Patheon shall, at its sole cost and
expense and in full and final satisfaction of all claims Cephalon may have in
respect of the deficient Products, manufacture additional Products to replace
such deficient Products, provided that Cephalon shall supply Patheon with the
additional Active Materials that are needed to manufacture the Products for a
cost to Patheon equal to the Active Materials Value of such Active Materials
provided that (i) Patheon shall not be required to pay more that [**] per batch
and (ii) Patheon's annual maximum liability for the replacement costs of Active
Materials for such Product shall be [**] in any one Year.



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

15

--------------------------------------------------------------------------------

9.3   Patheon.

        Subject to Section 9.1 and 9.2, Patheon agrees to defend, indemnify and
hold Cephalon, its officers, employees and agents harmless against any and all
losses, damages, costs, claims, demands, judgments and liability to, from and in
favour of third parties (other than Affiliates) resulting from, or relating to
any claim of personal injury or property damage to the extent that such injury
or damage is the result of a failure by Patheon to provide the Manufacturing
Services in accordance with the Patheon Manufacturing Responsibilities or any
breach of this Agreement by Patheon, including, without limitation, any
representation or warranty contained herein, except to the extent that any such
losses, damages, costs, claims, demands, judgments and liability are due to the
negligence or wrongful act(s) of Cephalon, its officers, employees or agents.
Cephalon shall promptly notify Patheon of any such claim, shall use commercially
reasonable efforts to mitigate the effects of such claim, shall reasonably
cooperate with Patheon in the defense of such claim and shall permit Patheon to
control the defense and settlement of such claim, all at Patheon's cost and
expense.

9.4   Cephalon.

        Subject to 9.1 and 9.2, Cephalon agrees to defend, indemnify and hold
Patheon, its officers, employees and agents harmless against any and all losses,
damages, costs, claims, demands, judgments and liability to, from and in favour
of third parties (other than Affiliates) resulting from, or relating to any
claim of infringement or alleged infringement of any Third Party Rights in
respect of the Products, and any claim of personal injury or property damage to
the extent that such injury or damage is the result of a breach of this
Agreement by Cephalon, including, without limitation, any representation or
warranty contained herein, except to the extent that any such losses, damages,
costs, claims, demands, judgments and liability are due to the negligence or
wrongful act(s) of Patheon, its officers, employees or agents. Patheon shall
promptly notify Cephalon of any such claims, shall use commercially reasonable
efforts to mitigate the effects of such claim, shall reasonably cooperate with
Cephalon in the defense of such claims and shall permit Cephalon to control the
defense and settlement of such claims, all at Cephalon's cost and expense.

9.5   Reasonable Allocation of Risk.

        The parties acknowledge and agree that the provisions of this Agreement
(including, without limitation, this Article 9) are reasonable and create a
reasonable allocation of risk having regard to the relative profits the parties
respectively expect to derive from the Products, and that Patheon, in its fees
for the provision of the Manufacturing Services, has not accepted a greater
degree of the risks arising from the manufacture, distribution and use of the
Products, based on the fact that Cephalon has developed and holds the marketing
approval for the Products and requires Patheon to manufacture and label the
Products strictly in accordance with Cephalon's Technical Information, and that
Cephalon and not Patheon is in a position to inform and advise potential users
of the Products as to the circumstances and manner of use of the Products.


ARTICLE 10
CONFIDENTIALITY


10.1 Disclosure

        During and in furtherance of this Agreement, each of the parties hereto
may disclose certain of its Confidential Information to the other party.

10.2 Use of Information

        During the Initial Term and any renewals of this Agreement, and for a
period of five years from the termination of this Agreement, each of the parties
hereto agrees (i) to use the Confidential

16

--------------------------------------------------------------------------------


Information only in connection with the terms of this Agreement; (ii) to treat
the Confidential Information as it would its own proprietary information; and
(iii) to take all reasonable precautions to prevent the disclosure of the
Confidential Information to any third party, other than an Affiliate, without
the prior written consent of the other party..

10.3 Exceptions

        Each of Patheon and Cephalon shall be relieved of any and all of the
obligations under Section 10.2 regarding Confidential Information which (i) was
known by the recipient prior to receipt hereunder; (ii) at the time of
disclosure, was generally available to the public, or which after disclosure
hereunder becomes generally available to the public through no fault
attributable to a party hereto; or (iii) is hereafter made available for use or
disclosure from any third party having a right to do so.

10.4 Designation of Confidentiality.

        All oral information shall be reduced to writing forthwith after
disclosure. Each party shall either mark its Confidential Information
"Confidential" or "Proprietary" or ensure that it is covered by a notice
indicating that such information is confidential. For greater certainty, a
verbal disclosure by a party of its Confidential Information shall be followed
by a written Summary of the conversation marked "Confidential" and be delivered
to the other party within thirty days of the conversation.


ARTICLE 11
DISPUTE RESOLUTION


11.1 Commercial Disputes.

        In the event of any dispute arising out of or in connection with this
Agreement (other than a dispute determined in accordance with Section 5.7(b) or
a Technical Dispute), the parties shall first try to solve it amicably. In this
regard, any party may send a notice of dispute to the other, and each party
shall appoint, within 10 Business Days from receipt of such notice of dispute, a
single representative having full power and authority to solve the dispute. The
representatives so designated shall meet as necessary in order to solve such
dispute. If these representatives fail to solve the matter within one month from
their appointment, or if a party fails to appoint a representative within the 10
Business Day period set forth above, such dispute shall immediately be referred
to the Chief Operating Officer or Executive Vice President, Operations (or such
other officer as they may designate) of each party who will meet and discuss as
necessary in order to try to solve the dispute amicably. Should the parties fail
to reach a resolution under this Section 11.1, their dispute will be referred to
a court of competent jurisdiction in accordance with Section 12.12.

11.2 Technical Dispute Resolution.

        In the event of a dispute (other than disputes in relation to the
matters set out in Sections 5.7(b) and 11.1) between the parties that is
exclusively related to technical aspects of the manufacturing, packaging,
labelling, quality control testing, handling, storage or other activities under
this Agreement (a "Technical Dispute"), the parties shall make all reasonable
efforts to resolve the dispute by amicable negotiations. In this regard, senior
representatives of each party shall, as soon as practicable and in any event no
later than 10 Business Days after a written request from either party to the
other, meet in good faith to resolve any Technical Dispute. If, despite such
meeting, the parties are unable to resolve a Technical Dispute within a
reasonable time, and in any event within 30 Business Days of such written
request, the Technical Dispute shall, at the request of either party, be
referred for determination to an expert in accordance with the provisions of
Schedule F. In the event that the parties cannot agree whether a dispute is a
Technical Dispute, Section 11.1 shall prevail. For greater certainty, the
parties

17

--------------------------------------------------------------------------------


agree that the release of the Products for sale or distribution pursuant to the
applicable marketing approval for such Products shall not by itself indicate
compliance by Patheon with its obligations in respect of the Manufacturing
Services and further that nothing in this Agreement (including Schedule F) shall
remove or limit the authority of the relevant qualified person (as specified by
the Technical Agreement) to determine whether the Products are to be released
for sale or distribution.


ARTICLE 12
TRADEMARKS


12.1 Trademarks.

        Patheon shall have the non-exclusive right to use the Trademarks in
packaging the Products in connection with fulfilling its obligations hereunder.
The rights granted Patheon hereunder to use the Trademarks shall in no way
affect Cephalon's ownership of such Trademarks. No other right, title or
interest in the Trademarks is established hereby, and nothing herein shall be
construed to grant any right or license to Patheon to use the Trademarks or the
name CEPHALON, other than as specifically set forth herein. Patheon will
manufacture and package the Products using only the relevant Trademarks listed
in Schedule H. Patheon will use the Trademarks in strict accordance with
instructions given by Cephalon and shall not make any changes to the Trademarks.
Upon termination of this Agreement, Patheon will cease all use of the Trademarks
and any license to use the Trademarks granted hereunder shall be cancelled.


ARTICLE 13
MISCELLANEOUS


13.1 Intellectual Property.

        Cephalon and Patheon hereby acknowledge that neither party has, nor
shall it acquire, any interest in any of the other party's Intellectual Property
unless otherwise expressly agreed to in writing. Each party agrees not to use
any Intellectual Property of the other party, except as specifically authorized
by the other party or as required for the performance of its obligations under
this Agreement. Any inventions, discoveries, improvements, or trade secrets made
by Patheon in the performance of this Agreement that specifically relate to the
Products or their manufacture (including any new use or any change in the method
of producing testing or storing the Products) shall be owned by Cephalon.
Patheon shall execute such instruments as shall be required to evidence or
effectuate Cephalon's ownership of any such inventions, and shall cooperate upon
reasonable request (and at Cephalon's expense) in the prosecution of patents and
other intellectual property rights related to any such inventions.

13.2 Insurance.

        Each party shall maintain commercial general liability insurance,
including blanket contractual liability insurance covering the obligations of
that party under this Agreement through the term of this Agreement and for five
years thereafter, which insurance shall afford limits of not less than
$5,000,000 for each occurrence for personal injury liability, products liability
and property damage liability. If requested each party will provide the other
with a certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date and
the limits of liability. The insurance certificate shall further provide for a
minimum of thirty days' written notice to the insured of a cancellation of, or
material change in, the insurance.

18

--------------------------------------------------------------------------------


13.3 Independent Contractors.

        The parties are independent contractors and this Agreement shall not be
construed to create between Patheon and Cephalon any other relationship such as,
by way of example only, that of employer-employee, principal agent,
joint-venturer, co-partners or any similar relationship, the existence of which
is expressly denied by the parties hereto.

13.4 No Waiver.

        Either party's failure to require the other party to comply with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision of this Agreement.

13.5 Assignment.

        Patheon may not assign this Agreement or any of its rights or
obligations hereunder except with the written consent of Cephalon, such consent
not to be unreasonably withheld. For greater certainty, Patheon may arrange for
subcontractors to perform specific services arising under this Agreement
provided that Patheon remains responsible to Cephalon under this Agreement.
Subject to Section 7.2(d), Cephalon may assign this Agreement or any of its
rights or obligations hereunder without approval from Patheon; provided,
however, that Cephalon shall give prior written notice of any assignment to
Patheon, any assignee shall covenant in writing with Patheon to be bound by the
terms of this Agreement and Cephalon shall remain liable hereunder.
Notwithstanding the foregoing provisions of this Section 13.5 or the provisions
of Section 7.2(d), either party may assign this Agreement to any of its
Affiliates or to a successor to or purchaser of all or substantially all of its
business, provided that such assignee executes an agreement with the
non-assigning party hereto whereby it agrees to be bound hereunder.

13.6 Force Majeure.

        Neither party shall be liable for the failure to perform its obligations
under this Agreement if such failure is occasioned by a cause or contingency
beyond such party's reasonable control, including, but not limited to, strikes
or other labour disturbances, lockouts, riots, wars, fires, floods, storms,
interruption of or delay in transportation, or compliance with any order or
regulation of any government entity acting within colour of right. A party
claiming a right to excused performance under this Section 12.6 shall
immediately notify the other party in writing of the extent of its inability to
perform, which notice shall specify the occurrence beyond its reasonable control
that prevents such performance.

13.7 Additional Product.

        Additional products may be added to this Agreement and such additional
products shall be governed by the general conditions hereof with any special
terms (including, without limitation, price) governed by an addendum hereto.

13.8 Notices.

        Any notice, approval, instruction or other written communication
required or permitted hereunder shall be sufficient if made or given to the
other party by personal delivery, by telecopier or facsimile

19

--------------------------------------------------------------------------------


communication or by sending the same by first class mail, postage prepaid to the
mailing address, or telecopier or facsimile number set forth below:

    If to Cephalon:
 
 
Cephalon, Inc.
145 Brandywine Parkway
West Chester, PA 19380-4245
 
 
Attention: Robert J. Urban, Vice President, Technical Operations
 
 
Telecopier No.: 610-738-6315
 
 
If to Patheon:
Patheon Inc.
2100 Syntex Court
Mississauga, Ontario
Canada L5n 7K9
 
 
Attention: President
Telecopier No.: (905) 812-6705

or to such other addresses or telecopier or facsimile numbers provided to the
other party in accordance with the terms of this Section 12.8. Notices or
written communications made or given by personal delivery or by telecopier or
facsimile shall be deemed to have been sufficiently made or given when sent
(receipt acknowledged), or if mailed, five days after being deposited in the
United States or Canadian mail, postage prepaid or upon receipt, whichever is
sooner.

13.9 Severability.

        If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

13.10   Entire Agreement.

        This Agreement, together with the Technical Agreement and the
Confidentiality Agreement, constitutes the full, complete, final and integrated
agreement between the parties hereto relating to the subject matter hereof and
supersedes all previous written or oral negotiations, commitments, agreements,
transactions or understandings with respect to the subject matter hereof. Any
modification, amendment or supplement to this Agreement must be in writing and
signed by authorized representatives of both parties. In case of conflict, the
prevailing order of documents shall be this Agreement, the Technical Agreement
and the Confidentiality Agreement.

13.11   No Third Party Benefit or Right.

        For greater certainty, nothing in this Agreement shall confer or be
construed as conferring on any third party any benefit or the right to enforce
any express or implied term of this Agreement.

13.12   Execution in Counterparts.

        This Agreement may be executed in two counterparts, by original or
facsimile signature, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20

--------------------------------------------------------------------------------


13.13   Governing Law.

        This Agreement shall be construed and enforced in accordance with the
laws of the State of New York without reference to its choice of law rules.

        IN WITNESS WHEREOF, the duly authorized representatives of the parties
have executed this Agreement as of the date first written above.

    PATHEON INC.     By: /s/  NICK DIPIETRO      

--------------------------------------------------------------------------------

Nick DiPietro
President and COO
 
 
CEPHALON, INC.     By: /s/  ROBERT J. URBAN      

--------------------------------------------------------------------------------

Robert J. Urban
Vice President, Technical Operations

21

--------------------------------------------------------------------------------




SCHEDULE A

PRODUCTS, MINIMUM RUN QUANTITY,
MINIMUM ANNUAL VOLUME AND FEES


Provigil 100 mg Tablet

 
  100mg tablet
100's bottle
Low Volume

--------------------------------------------------------------------------------

  100mg tablet
Bulk
Low Volume

--------------------------------------------------------------------------------

  100mg tablet
100's bottle
High Volume

--------------------------------------------------------------------------------

  100mg tablet
Bulk
High Volume

--------------------------------------------------------------------------------

Annual Quantity (Units)   [**]   [**]   [**]   [**] Run Quantity (Units)   [**]
  [**]   [**]   [**] Price/Unit   [**]   [**]   [**]   [**]

Provigil 200mg Tablet

 
  200mg
100's bottle
Low Volume

--------------------------------------------------------------------------------

  200mg tablet
100's bottle
High Volume

--------------------------------------------------------------------------------

Annual Quantity (Units)   [**]   [**] Run Quantity (Units)   [**]   [**]
Price/Unit   [**]   [**]

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

22

--------------------------------------------------------------------------------

Provigil 100 mg Tablet

 
  100mg tablet
100's bottle
Low Volume

--------------------------------------------------------------------------------

  100mg tablet
Bulk
Low Volume

--------------------------------------------------------------------------------

  100mg tablet
100's bottle
High Volume

--------------------------------------------------------------------------------

  100mg tablet
Bulk
High Volume

--------------------------------------------------------------------------------

Annual Quantity (Units)   [**]   [**]   [**]   [**] Run Quantity (Units)   [**]
  [**]   [**]   [**] Price/Unit   [**]   [**]   [**]   [**]

Provigil 200mg Tablet

 
  200mg
100's bottle
Low Volume

--------------------------------------------------------------------------------

  200mg tablet
100's bottle
High Volume

--------------------------------------------------------------------------------

Annual Quantity (Units)   [**]   [**] Run Quantity (Units)   [**]   [**]
Price/Unit   [**]   [**]

Bottles—pricing is per bottle of 100 tables / Bulk—pricing is per thousand
tablets.

All prices quoted in US Funds. Revised pricing will be incorporated after
finalization of the batch size.

[**(1)]

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

(1)The omited portion consists of 74 pages.

23

--------------------------------------------------------------------------------


SCHEDULE B

STABILITY TESTING FEES


        Commercial and Product Stability Protocols and associated pricing to be
determined between the parties and, upon execution by the duty authorized
representatives of the parties hereto, attached to this schedule B.

24

--------------------------------------------------------------------------------


SCHEDULE C

ACTIVE MATERIALS


Active Material

--------------------------------------------------------------------------------

  Supplier

--------------------------------------------------------------------------------

modafinil   Orsymonde
Z.I. Mitry Compans
Rue Gay Lussac
77292 Mitry Mory Cedex
FRANCE

25

--------------------------------------------------------------------------------




SCHEDULE D

ACTIVE MATERIALS VALUE


Active Material

--------------------------------------------------------------------------------

  Quantity Supplied

--------------------------------------------------------------------------------

  Active Material Value
per Batch

--------------------------------------------------------------------------------

  Maximum Active
Material Value
per Year

--------------------------------------------------------------------------------

modafinil   [**]   [**]   [**]

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

26

--------------------------------------------------------------------------------


SCHEDULE E

BATCH NUMBERING AND EXPIRATION DATES


        Products manufactured at Patheon Inc. will bear lot numbers as described
in Patheon SOP OPS1026 and will have expiry dates as described in Patheon SOP
OPS1062.

        The expiry period starts when ingredients are blended.


SCHEDULE F

TECHNICAL DISPUTE RESOLUTION


        Technical Disputes which cannot be resolved by negotiation as provided
in Section 11.2 shall be resolved in the following matter:

1.Appointment of Expert. Within 10 Business Days after a party requests pursuant
to Section 11.2 that an expert be appointed to resolve a Technical Dispute, the
parties shall jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the dispute. If the parties are unable to so
agree within such 10 Business Day period, or in the event of disclosure of a
conflict by an expert pursuant to paragraph 2 hereof which results in the
parties not confirming the appointment of such expert, then an expert (willing
to act in that capacity hereunder) shall be appointed by an experienced
arbitrator on the roster of ADR Chambers who shall be a retired judge of the
Ontario Superior Court of Justice.

2.Conflicts of Interest. Any person appointed as an expert shall be entitled to
act and continue to act as such notwithstanding that at the time of his
appointment or at any time before he gives his determination, he has or may have
some interest or duty which conflicts or may conflict with his appointment
provided that before accepting such appointment (or as soon as practicable after
he becomes aware of the conflict or potential conflict) he fully discloses any
such interest or duty and the parties shall after such disclosure have confirmed
his appointment.

3.Not Arbitrator. No expert shall be deemed to be an arbitrator and the
provisions of the Arbitration Act (Ontario) or of any other applicable statute
(foreign or domestic) and the law relating to arbitration shall not apply to any
such expert or the expert's determination or the procedure by which the expert
reaches his determination to be made pursuant to this Schedule E.

4.Procedure. Where an expert is appointed:

(a)Timing. The expert shall be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues such authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within 15
Business Days (or such other date as the parties and the expert may agree) after
receipt of all information requested by him pursuant to paragraph 4(b) hereof.

(b)Disclosure of Evidence. The parties undertake one to the other to provide to
any expert all such evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they shall disclose promptly and in any event within
five Business Days of a written request from the relevant expert to do so.

(c)Advisors. Each party may appoint such counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties shall co-operate and
seek to narrow and limit the issues to be determined.

27

--------------------------------------------------------------------------------

(d)Appointment of New Expert. If within the time specified in paragraph 4(a)
above the expert shall not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the existing expert shall thereupon cease for the purposes of
determining the matter at issue between the parties save that if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then such a decision shall have effect and the proposed appointment
of the new expert shall be withdrawn.

(e)Final and Binding. The determination of the expert shall, save in the event
of fraud or manifest error, be final and binding upon the parties.

(f)Costs. Each party shall bear its own costs in connection with any matter
referred to an expert hereunder and, in the absence of express provision in the
Agreement to the contrary, the costs and expenses of the expert shall be shared
equally by the parties.

        For greater certainty, the parties agree that the release of the
Products for sale or distribution pursuant to the applicable marketing approval
for such Products shall not by itself indicate compliance by Patheon with its
obligations in respect of the Manufacturing Services and further that nothing in
this Agreement (including this Schedule F) shall remove or limit the authority
of the relevant qualified person (as specified by the Technical Agreement) to
determine whether the Products are to be released for sale or distribution.

28

--------------------------------------------------------------------------------




SCHEDULE G
FORM OF TECHNICAL AGREEMENT


        THIS AGREEMENT made as of the 1st day of January, 2003

B E T W E E N:


 
 
Cephalon, Inc.,
a corporation existing under the laws of the State of Delaware,
(hereinafter referred to as "Cephalon")
 
 
—and—
 
 
PATHEON INC.,
a corporation existing under the laws of Canada,
(hereinafter referred to as "Patheon"),

        WHEREAS pursuant to a manufacturing services agreement dated January 1,
2003 between Patheon and Cephalon (the "MSA"), Patheon agreed to provide
pharmaceutical manufacturing services in respect of certain Products (as
described in Schedule A hereto);

        AND WHEREAS pursuant to the MSA, Cephalon is required to provide certain
information to Patheon in order for Patheon to provide the Manufacturing
Services (the "Cephalon's Technical Information");

        AND WHEREAS pursuant to the MSA, Patheon is required to operate within
Cephalon's Technical Information as provided;

        AND WHEREAS the parties desire to allocate the responsibility for
procedures and specifications impacting on the identity, strength, quality and
purity of the Products;

        NOW THEREFORE in consideration of the rights conferred and the
obligations assumed under the MSA and herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:


ARTICLE 13
TECHNICAL AGREEMENT


RESPONSIBILITIES

13.1Subject to the terms and conditions hereinafter set out and subject to the
terms and conditions of the MSA, the parties agree that Patheon shall be
responsible for all the operations that are marked with "X" in the column titled
Patheon and that Cephalon shall be responsible for all the operations that are
marked with "X" in the column titled "Cephalon." If marked with "(X)",
cooperation is required from the designated party.



 
 
(a) General
 
 
[**]
 
 
(b) Raw Materials
 
 
[**]

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

29

--------------------------------------------------------------------------------


 
 
(c) Bulk Manufacture
 
 
[**]
 
 
4. Packaging
 
 
[**]
 
 
(e) Testing and Release of Finished Product
 
 
[**]
 
 
(f) Stability Testing
 
 
[**]

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

30

--------------------------------------------------------------------------------


ARTICLE 14

COMPLIANCE BETWEEN PRODUCT REGISTRATION AND THE
MANUFACTURING PROCESS


14.1Technical Changes

(a)All proposed process changes shall be communicated to Cephalon for initial
review and approval. [**] shall be responsible for determining whether or not to
initiate registration variation procedures and for maintaining adequate control
over the quality commitments of the marketing authorization made to the
regulatory authorities by [**] for Products.

(b)Following validation of a process change, [**] shall deliver a copy of the
related validation report to [**] and the associated stability data, if
applicable, as it becomes available.

14.2Labelling/Packaging Material Changes

14.3Cephalon may initiate changes and shall review any Patheon-proposed changes
to labelling or packing, including a change in the supplier of any labelling or
packaging materials before any such change may be implemented.

14.4Other Changes

14.5Patheon will communicate any proposed changes in storage or shipping to
Cephalon for review and approval. Patheon will also inform the Cephalon of any
planned changes in facilities or equipment that may impact Product(s).


ARTICLE 15
BATCH RELEASE


15.1Batch review and release shall be the responsibility of a Patheon qualified
person who shall act in accordance with Patheon's standard operating procedures

15.2For each batch released by Patheon for sale by Cephalon, Patheon shall
deliver to Cephalon a certificate of compliance, which certificate shall include
a statement that the batch has been manufactured in accordance with cGMPs and
Cephalon's Technical Information.

15.3Patheon shall notify Cephalon within [**] in the event of any deviation
during manufacture or when any test reveals contamination, lack of sterility or
degradation in any batch of Product.


ARTICLE 16
BATCH DOCUMENTATION


16.1Originals of all batch documentation will be retained by Patheon for a
period of [**].

16.2At the request of Cephalon, Patheon agrees to provide a copy of any of the
executed batch documents relating to Products to Cephalon by facsimile or
courier within [**].


**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

31

--------------------------------------------------------------------------------


ARTICLE 17
STABILITY


17.1Patheon shall perform such stability testing as specified by the MSA and as
described in a stability protocol agreed to by both Patheon and Cephalon.

17.2If a confirmed result indicates that a Product has failed to remain within
stability specifications, Patheon will notify Cephalon within [**].

17.3Stability data will be provided by Patheon to Cephalon on an ongoing basis
as agreed to by both parties.

17.4In the event that the MSA is terminated, Patheon will continue to provide
Cephalon with stability data supporting the acceptability of the Product until
[**].


ARTICLE 18
VALIDATION


18.1[**] is responsible for providing validated analytical methods and
manufacturing procedures to [**].

18.2If such methods and procedures are not validated, the [**] may assist in
validation development with the costs being borne by [**].


ARTICLE 19
GENERAL


19.1Interpretation

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

19.2Capitalized terms not otherwise defined herein shall have the meaning
specified in the MSA.

19.3Responsible Persons

19.4Any communications with respect to the subject matter of this Agreement
shall be directed, in the first instance, to the person(s) identified in
Schedule B hereton, and subsequently as specified in the MSA.


**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

32

--------------------------------------------------------------------------------

II. Scope

        This Quality Manual applies to all contract operations by Patheon for
Cephalon, West Chester, PA for production of Provigil 100mg and 200mg tablets.

III. Quality System and Requirements

        A. Manufacturing GMP Compliance

1.Premises

a.PATHEON will manufacture the PRODUCTS at approved PATHEON facilities and/or
approved third parties.

b.The premises and equipment used to manufacture the PRODUCTS will be in
compliance with the current regulatory requirements and in accordance with the
approved PATHEON specifications.

c.The production of the PRODUCTS will be conducted in a suitably controlled
environment and such facilities will be monitored for parameters critical to the
process to demonstrate compliance with cGMP.

d.PATHEON will maintain controlled access to the premises.

2.Master Production Records

PATHEON will manufacture in accordance with the master production record which
will comply with the approved specifications.

3.Standard Operating Procedures

a.PATHEON is responsible for maintaining any Standard Operating Procedures
required to manufacture, test and store the PRODUCTS at PATHEON and in
accordance with the cGMPs.

4.Batch Numbers

The convention for the PATHEON lot numbering system is:

SOP OPS 1026

5.Dates of Manufacture and Expiration

a.Date of Manufacture—PATHEON will assign the Date of Manufacture based on the
date of the first component addition.

b.Expiration Date—PATHEON will calculate the expiry date from the Date of
Manufacture using the currently approved expiry period. The expiration date will
be the last day of the month based on the expiry period.

6.Manufacturing and Equipment Data

a.PATHEON is responsible for keeping records of equipment usage (previous
PRODUCT produced in non-dedicated equipment), cleaning and any
maintenance/calibration performed.

7.Storage and Shipment

a.Storage—PATHEON will ensure that the Product will be stored in accordance with
its labeling. Storage conditions will be maintained such that the Product is not
damaged or contaminated.

33

--------------------------------------------------------------------------------

b.Packaging and Labeling for Transit—The PRODUCTS will be suitably packaged for
transit, each pallet or outer container being labeled with:

PRODUCT's Approved Name

PATHEON Lot Number

Quantity

c.Mixing of Products—PATHEON will maintain proper segregation of the PRODUCTS in
accordance with PATHEON's procedures. Different lots of a single PRODUCT or
different types of PRODUCTS will not be mixed on a pallet.

d.Shipment of Product to Cephalon—Only approved, finished, labeled PRODUCTS will
be shipped by PATHEON to Cephalon or Cephalon's agents.

        B. Quality Control

1.General

The testing activities for the PRODUCTS are to be performed by PATHEON in
accordance with approved specifications.

2.Materials obtained by PATHEON

a.Materials procured by PATHEON

1.PATHEON is responsible for ensuring that all material and components procured
by PATHEON for use in the product are in full compliance with the
specifications. Raw materials are given a retest an expiry date upon the
satisfactory completion of all initial testing. Retest analysis will be
performed at defined time intervals to ensure the materials continue to meet the
established specifications.

2.PATHEON is responsible for ensuring that all materials are purchased from
approved vendors and are stored and maintained in accordance with the labeling.

3.Cephalon may request a change in vendors through PATHEON's Supplier approval
program.

3.In-Process and Finished Product Testing

a.PATHEON will perform all in-process and finished product testing listed in the
specifications. A PATHEON QA representative will sign a Certificate of
Compliance confirming that the product has been manufactured, packaged, tested
and meets the requirements of the Master Batch Record. See Schedule C for
definition.

b.Cephalon may perform testing to confirm that PATHEON data is acceptable.

c.Differences in test results between Cephalon and PATHEON will be resolved in
accordance with the MSA for problem resolution.

4.Retain Samples

a.Active Ingredients—PATHEON will retain samples of the active ingredients for
at least [**] beyond the expiry period of the PRODUCTS in which used. The amount
of sample retained will be [**] the quantity required to carry out all of the
tests required to determine if the material meets its specifications, with the
exception of sterility and pyrogen testing. (CFR 211.170a).



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

34

--------------------------------------------------------------------------------

b.Products—PATHEON will retain samples of the PRODUCTS for at least [**] beyond
the expiry period. The amount of sample retained will be [**] the quantity
required to carry out all of the tests required to determine if the material
meets its specifications, with the exception of sterility and pyrogen testing.
(CFR 211.170b).



5.Routine Stability

a.PATHEON is responsible for maintaining a routine stability testing program for
the PRODUCTS and will provide a stability report to CEPHALON [**]. At a minimum
[**] of each strength and in each package type will be placed on stability each
year. The stability program will generally follow ICH guidelines. The stability
protocol or any changes must be approved by Cephalon.

b.Stability Failures—Any confirmed problems that arise as a result of the
stability program will be immediately communicated by PATHEON to Cephalon.

c.In the event that the MSA is terminated, PATHEON will continue to provide
Cephalon with stability data supporting the acceptability of the Product until
[**].

        C. Quality Assurance

1.Deviations and Investigations

a.Deviations—Any deviation from the process during manufacture must be carefully
explained and documented in the batch records, justified, and approved by
PATHEON Quality Assurance and Production Managers and included in the document
package. Deviations that have the potential for product impact will be forward
to Cephalon for Approval within [**] following review by Patheon QA.

2.Confirmed Out-of-Specification (OOS) Investigations

a.PATHEON is responsible for investigating any testing performed that yields a
confirmed out of specification result and to communicate to Cephalon within
[**]. Each investigation will be reviewed by PATHEON's designated Quality
person, and will follow the procedure established in the relevant PATHEON
Standard Operating Procedure.

3.Specification Failures Investigations—PATHEON is responsible for investigating
any test result or in-process test, which fails to meet specifications and to
communicate this finding to Cephalon within [**]. Each investigation will be
reviewed and approved by PATHEON's designated Quality person and by Cephalon.
The investigation must document the impact of any failure on the safety,
efficacy, or quality of the PRODUCT. Disposition of this product (accept,
reject, reprocess, etc.) will be made based on the result of the investigation.

a.PATHEON will notify CEPHALON of any batch of PRODUCTS rejected by PATHEON
within [**].

b.PATHEON will notify CEPHALON within [**] if any problems are discovered that
may impact PRODUCTS batch(s) previously shipped to CEPHALON. Any additional
testing and activity required to support the above investigations will be the
responsibility of PATHEON.

4.Batch Disposition—For each batch PATHEON will provide, to Cephalon:

a.A Certificate of Analysis (see Schedule C for definition)

b.A Certificate of Compliance (see Schedule C for definition)

c.Copies of any exception documents (NCMRs, deviations, re-inspections, reworks,
etc.) associated with the batch including the associated investigations.



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

35

--------------------------------------------------------------------------------

5.Product Release

Release of the PRODUCTS is the absolute responsibility of CEPHALON Quality and
will be undertaken by Cephalon based on CEPHALON's internal procedures, the
documentation package provided by PATHEON, and completion of any release testing
required by CEPHALON Quality Control. Any problem discovered by Cephalon likely
to cause rejection of the PRODUCTS will be communicated to PATHEON within [**]
from receipts of the documentation package provided by PATHEON. Product will
initially be approved by PATHEON QA and placed in quarantine inventory. These
lots will be held pending subsequent approval by CEPHALON QA.

6.Product Complaints and Recalls

a.Product Complaints—CEPHALON is responsible for receiving and initially
investigating any PRODUCTS complaints. CEPHALON will notify PATHEON of any
problems thought to be due to manufacture, which are found during distribution
of the product. When requested by CEPHALON, PATHEON will promptly perform
investigations for these problems. Investigation reports will be forwarded to
CEPHALON within [**].

b.Product Recall—CEPHALON is responsible for instituting a PRODUCT recall due to
any defect considered sufficiently serious. CEPHALON will notify PATHEON of any
recall, which may be due to the manufacturing of PRODUCTS. PATHEON will provide
a rapid initial response and provide full support for product recall. CEPHALON
will be responsible for any customer notification required by a recall.

7.Records Retention

a.PATHEON will retain, at a minimum, batch production records for the PRODUCTS
and materials through the expiry date of the PRODUCTS plus one year.

b.At the request of Cephalon, Patheon agrees to provide a copy of any of the
executed batch documents relating to Products to Cephalon by facsimile or
courier within two business days.

8.QA Presence in the Manufacturing Facility

PATHEON will maintain adequate QA presence in the manufacturing facility during
the manufacture of the PRODUCTS to ensure compliance with GMPs.

        D. Regulatory Compliance

1.Regulatory Inspections

a.PATHEON will immediately inform CEPHALON of any FDA inspections that may
involve the PRODUCT.

b.PATHEON will immediately provide CEPHALON with copies of responses to any FDA
audits that impact CEPHALON's product.

c.CEPHALON will inform PATHEON in writing of any FDA issue that impacts
PATHEON's ability to manufacture the PRODUCTS.

2.Regulatory Actions

a.CEPHALON will notify PATHEON of any regulatory actions on the PRODUCTS that
may impact PATHEON.

b.PATHEON is responsible for supporting all batch record investigations
associated with regulatory actions.



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

36

--------------------------------------------------------------------------------

c.PATHEON agrees to supply CEPHALON with any manufacturing, testing or storage
data within [**], if requested, as the result of a regulatory inspection, or a
potential regulatory exposure, such as a recall or significant product
complaint.



3.Audits by CEPHALON

a.CEPHALON will be allowed to audit or observe PATHEON manufacturing facilities
in accordance with the MSA.

b.PATHEON will permit CEPHALON Quality to perform [**] standard GMP compliance
[**] per year.

c.An exit meeting will be held with representatives from PATHEON and CEPHALON to
discuss significant audit observations.

d.CEPHALON will provide a written report of all observations within [**] to
PATHEON. Within [**] of the audit report receipt, PATHEON will provide a written
response to all findings that details corrective action to be implemented.
PATHEON will follow up to ensure that all corrective actions are implemented.

        E. Dispute Resolution

        In the event that a dispute arises between PATHEON and CEPHALON in the
nonconformity of a batch of the PRODUCTS, the appropriate Quality management
from both companies shall in good faith promptly attempt to reach an agreement.
Whatever the outcome, CEPHALON Quality retains the right to determine Product
disposition. Financial liability is determined in accordance with the MSA.

        F. Change Management

1.Controlled Documentation

a.All manufacturing and testing will be performed in accordance with the
specifications listed in the MSA. These specifications will be approved by
PATHEON and CEPHALON.

b.Any changes to these specifications will be approved by PATHEON and CEPHALON
prior to implementation.

1)Cephalon will route and approve revised specifications in accordance with
CEPHALON document approval practices.

2)CEPHALON's QA representative will sign the PATHEON Change Request form
indicating CEPHALON approval.

3)Any special instructions required to implement a specific change request (CR)
such as hold pending prior FDA approval, perform stability testing, etc. will be
attached to the CR when returned to PATHEON.

2.Change Control Process

a.Changes initiated by PATHEON will use the PATHEON change control procedure and
will be subsequently approved by Cephalon prior to implementation.

b.Changes initiated by CEPHALON will be submitted in writing to PATHEON. PATHEON
will initiate the change request process and the changes will be approved by
CEPHALON prior to implementation.

3.Specification Distribution

        Once revised specifications are approved PATHEON will forward copies to
CEPHALON.

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

37

--------------------------------------------------------------------------------

        G. Product and Process Validation

        PATHEON shall maintain an appropriate validation program and change
control procedures to ensure all applicable:

•Processing equipment and their supporting systems;

•Computer systems;

•Test methods;

•Equipment cleaning

        involved in the manufacture, testing, storage, and distribution of
Products are qualified/approved for the specified uses. This program shall
include facilities/utilities that directly support related manufacturing
operations. Computer systems that involve a product's conformance to
specifications, lot traceability, and/or the ability of PATHEON to meet any
regulatory requirements must also be validated. PATHEON shall have appropriate
validation protocols and/or packages which contain protocol objectives, a
description of the product/process/ equipment to be evaluated, parameters to be
investigated, test methods, sampling strategy as pertinent, and acceptance
criteria.

        H. Annual Product Review, Annual Report and Drug Listing

1.Annual Product Review

        PATHEON shall complete an Annual Product Review (APR) of batch records
and test reports for each Product lot completed. This APR shall list all lot
numbers processed, and a written review summary of products quality performance
parameters, including complaints, recalls, returned goods, exception reports
with associated corrective actions, and trend analysis. CEPHALON will develop
the complaint, recall, and returned goods data for inclusion in the APR, and
subsequent submission.

2.Annual Report

        CEPHALON is responsible for preparing any Annual Report as required by
applicable regulations, including 21 CFR 314.7(g)(3), 314.81(b)(2), and/or
601.12(d), (f)(3). At least [**] before the Annual Report due date, CEPHALON
shall request in writing from PATHEON the chemistry, manufacturing, and controls
data required for submission of the Annual Report. PATHEON will provide the
requested information to Cephalon within [**].

3.Annual Manufacturing Process Change Report

        CEPHALON is responsible for preparing the Annual Manufacturing Process
Change Report as required by 21 CFR 601.12(d). At least [**] before the Annual
Report due date, CEPHALON will request in writing from PATHEON the chemistry,
manufacturing, and controls data required for submission of the Annual Report.
PATHEON will provide the requested information to CEPHALON within [**].

4.Drug Listing

        PATHEON is responsible for drug listing as the manufacturer of the
PRODUCTS, while CEPHALON is responsible for drug listing as the distributor of
the PRODUCTS. CEPHALON will provide PATHEON with all required information needed
by them for their listing.

        I. Shipping Instructions

1.Instructions for Shipping to CEPHALON



**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

38

--------------------------------------------------------------------------------

2.Provigil stock product will be shipped from PATHEON to the following address:

        Cord Logistics, Inc.

        Sullivan S of Cephalon

        15 Ingram Blvd. Suite 100

        LaVergne, TN 37086

3.Provigil samples will be shipped from PATHEON to the following address:

        Promotech

        408 South Pierce Avenue

        Louisville, CO 80027

    CEPHALON, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
Date:
 


--------------------------------------------------------------------------------


 
 
PATHEON
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
Date:
 


--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------






SCHEDULE A
PRODUCT(S)


Product(s)

--------------------------------------------------------------------------------

  Galenic Form

--------------------------------------------------------------------------------

  Dosage (Strength)

--------------------------------------------------------------------------------

PROVIGIL TABLETS   modafinil   100mg PROVIGIL TABLETS   modafinil   200mg

40

--------------------------------------------------------------------------------


SCHEDULE B
QUALITY CONTACTS


Client     Cephalon:   Patheon: Attention:   Attention: Fax No.:   Fax No.:

Title

--------------------------------------------------------------------------------

  Individual

--------------------------------------------------------------------------------

  Phone

--------------------------------------------------------------------------------

  Fax

--------------------------------------------------------------------------------

  E-Mail

--------------------------------------------------------------------------------

Contract Management   [**]   [**]   [**]   [**] Schedules & Forecasts   [**]  
[**]   [**]   [**] Product Complaints   [**]   [**]   [**]   [**] Medical   [**]
  [**]   [**]   [**] Documentation   [**]   [**]   [**]   [**] Labeling   [**]  
[**]   [**]   [**] Regulatory   [**]   [**]   [**]   [**] Technical Support  
[**]   [**]   [**]   [**] Quality   [**]   [**]   [**]   [**] Cert Approval  
[**]   [**]   [**]   [**]

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

41

--------------------------------------------------------------------------------


SCHEDULE C
Release Documentation


A Certificate of Analysis (C of A)

        This document will include the name of the PRODUCT, the batch number,
and the date of manufacture. The C of A will also list the acceptance criteria
for each release test performed and the associated result for each test, along
with the test identifier number (Standard Test Method). The C of A will be
signed by an appropriate QA representative.

Certificate of Compliance (C of C)

        This document will attest to the fact that the batch of Products was
made in accordance with the master batch records, the relevant product
specifications and the related Basic Operating Procedures. This C of C will
include the batch quantity approved, the batch yield, and the expiration date.
It will also include a listing of all exception documents (deviations,
Non-conformances, re-inspection, etc.) associated with the batch. The C of C
will be signed by an appropriate QA representative.

42

--------------------------------------------------------------------------------


SCHEDULE H
CEPHALON'S TRADEMARKS


         GRAPHIC [g224788.jpg]

Cephalon®

Provigil®

43

--------------------------------------------------------------------------------



QuickLinks


Manufacturing Services Agreement January 1, 2003
Table of Contents
MANUFACTURING SERVICES AGREEMENT
ARTICLE 1 INTERPRETATION
ARTICLE 2 PATHEON'S MANUFACTURING RESPONSIBILITIES
ARTICLE 3 CEPHALON'S OBLIGATIONS
ARTICLE 4 CONVERSION FEES AND COMPONENT COSTS
ARTICLE 5 ORDERS, DELIVERY, INVOICING, PAYMENT, PRODUCT DEFICIENCIES
ARTICLE 6 CO-OPERATION
ARTICLE 7 TERM AND TERMINATION
ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE 9 REMEDIES AND INDEMNITIES
ARTICLE 10 CONFIDENTIALITY
ARTICLE 11 DISPUTE RESOLUTION
ARTICLE 12 TRADEMARKS
ARTICLE 13 MISCELLANEOUS
SCHEDULE A PRODUCTS, MINIMUM RUN QUANTITY, MINIMUM ANNUAL VOLUME AND FEES
SCHEDULE B STABILITY TESTING FEES
SCHEDULE C ACTIVE MATERIALS
SCHEDULE D ACTIVE MATERIALS VALUE
SCHEDULE E BATCH NUMBERING AND EXPIRATION DATES
SCHEDULE F TECHNICAL DISPUTE RESOLUTION
SCHEDULE G FORM OF TECHNICAL AGREEMENT
ARTICLE 13 TECHNICAL AGREEMENT
ARTICLE 14 COMPLIANCE BETWEEN PRODUCT REGISTRATION AND THE MANUFACTURING PROCESS
ARTICLE 15 BATCH RELEASE
ARTICLE 16 BATCH DOCUMENTATION
ARTICLE 17 STABILITY
ARTICLE 18 VALIDATION
ARTICLE 19 GENERAL
SCHEDULE A PRODUCT(S)
SCHEDULE B QUALITY CONTACTS
SCHEDULE C Release Documentation
SCHEDULE H CEPHALON'S TRADEMARKS
